    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 1 of 17



TIMOTHY C. FOX
Montana Attorney General
ROB CAMERON
Deputy Attorney General
JEREMIAH LANGSTON
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
rob.cameron@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR PROPOSED DEFENDANT-INTERVENOR
ST ATE OF MONT ANA

                UNITED ST ATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                    GREAT FALLS DIVISION
 NORTHERN PLAINS RESOURCE
 COUNCIL, BOLD ALLIANCE,
 NATURAL RESOURCES DEFENSE
 COUNCIL, SIERRA CLUB, CENTER
 FOR BIOLOGICAL DIVERSITY, and       Case No. CV 19-44-GF-BMM
 FRIENDS OF THE EARTH,
             Plaintiffs,                         PROPOSED ANSWER OF
       V.
                                               INTERVENOR-APPLICANT
                                                STATE OF MONTANA TO
 U.S. ARMY CORPS OF ENGINEERS                NORTHERN PLAINS RESOURCE
 and LIEUTENANT GENERAL TODD                    COUNCIL'S, ET AL. FIRST
 T. SEMONITE (in his official capacity as        AMENDED COMPLAINT
 U.S. Anny Chief of Engineers and
 Commanding General of the U.S. Anny
 Corps of Engineers,
             Defendants,
 TC ENERGY CORPORATION and
 TRANSCANADA KEYSTONE
 PIPELINE LP,
             Intervenor-Defendants.


                             PROPOSED ANSWER OF INTERVENOR-APPLICANT STATE OF MONTANA
                                                                                PAGE I
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 2 of 17



      Intervenor-Applicant State of Montana ("Montana") submits this Proposed

Answer in accordance with Rule 24(c) of the Federal Rules of Civil Procedure and

Local Rule 24.l(b)(3)(B). In answering the specific allegations in the First

Amended Complaint for Declaratory and Injunctive Relief, see ECF No. 36,

("Amended Complaint") filed by Northern Plains Resource Council, Bold

Alliance, Natural Resources Defense Council, Sierra Club, Center for Biological

Diversity, and Friends of the Earth (together, "Plaintiffs") in numbered paragraphs

corresponding with those of the Amended Complaint, Montana alleges as follows:

                                 INTRODUCTION

       I.    Paragraph 1 is Plaintiffs' characterization of the case, to which no

response is required.

      2.     The allegations in Paragraph 2 constitute conclusions oflaw, to which

no response is required.

      3.     Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 3.

      4.     The allegations in Paragraph 4 constitute conclusions of law, to which

no response is required.

      5.     The allegations in the second sentence of Paragraphs 5 purport to

characterize documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response is required.


                              PROPOSED ANSWER OF 11\TERVENOR-APPLICANT STATE OF MONTANA
                                                                                  PAGE2
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 3 of 17



The allegations in the remainder of Paragraph 5 constitute conclusions of law, to

which no response is required.

       6-10. The allegations in Paragraphs 6-10 constitute conclusions of law, to

which no response is required.

       11.   Montana admits the allegations in the first sentence of Paragraph 11.

The allegations in the second and fourth sentences of Paragraphs 11 purport to

characterize documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response is required.

The allegations in the third, fifth, and sixth sentences of paragraph 11 constitute

conclusions of law, to which no response is required.

       12.   The allegations in Paragraphs 12 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

       13.   The allegations in Paragraph 13 constitute conclusions of law and

Plaintiffs' request for relief, to which no response is required. To the extent a

response may be deemed required, Montana denies that Plaintiffs are entitled to the

relief sought or to any other form of relief.

                          JURISDICTION AND VENUE

      14-16. The allegations in Paragraphs 14-16 constitute conclusions of law, to

which no response is required.


                               PROPOSED ANSWER OF INTERVENOR-APPLICANT STATE OF ,IONTA'.'IA
                                                                                    PAGE3
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 4 of 17



                                      PARTIES

                                      Plaintiffs

      17-25. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 17-25.

      26-28 The allegations in Paragraphs 26-28 constitute conclusions of law, to

which no response is required.

      29.    The allegations in Paragraph 29 constitute Plaintiffs' request for relief,

to which no response is required. To the extent a response may be deemed

required, Montana denies that Plaintiffs are entitled to the relief sought or to any

other form of relief.

                                     Defendants

      30.    Montana admits the allegations in Paragraph 30.

      3 1.   Montana admits the allegations in the first sentence of Paragraph 31.

The remainder of allocations in Paragraph 31 constitute conclusions of law, to

which no response is required.

                             LEGAL BACKGROUND

                                 The Clean Water Act

      32-47. The allegations in Paragraphs 32-47 constitute conclusions of law, to

which no response is required.




                              PROPOSED AI\SWER OF INTERVENOR-APPLICAI\T STATE OF .VIONTANA
                                                                                     PAGE4
     Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 5 of 17



                     The National Environmental Policy Act

    48-58. The allegations in Paragraphs 48-58 constitute conclusions oflaw, to

which no response is required.

                           The Endangered Species Act

    59-72. The allegations in Paragraphs 59-72 constitute conclusions of law, to

which no response is required.

                        The Administrative Procedure Act

      73.    The allegations in Paragraph 73 constitute conclusions oflaw, to

which no response is required.

                                       FACTS

                        The Corps' Reissuance of NWP 12

      74.    Montana admits the allegations in Paragraph 74.

      75.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 75.

      76.    Montana admits the allegations in Paragraph 76.

     77-91. The allegations in Paragraphs 77-91 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.




                              PROPOSED ANSWER OF INTERVENOR-APPLICA'IT STATE OF MONTANA
                                                                                  PAGE5
     Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 6 of 17



                   The Corps' NEPA Documents for NWP 12

      92.    The allegations in Paragraph 92 constitute conclusions oflaw, to

which no response is required.

    93-102. The allegations in Paragraphs 93-102 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

  The Corps' Failure to Undertake Programmatic ESA Consultation for the
                            Reissuance of NWP

      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

       103. The allegations in Paragraph 103 constitute conclusions of law, to

which no response is required.

       104. The allegations in Paragraph 104 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

       105. Montana denies the allegations in Paragraph 105.

   106-109. The allegations in Paragraphs 106-109 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

                      TC Energy's Keystone Pipeline Project

       110. Montana admits the allegations in Paragraph 110.

                               PROPOSED ANSWER OF INTERVENOR-APPLICANT STATE OF MONTANA
                                                                                  PAGE6
     Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 7 of 17



      111. Montana admits the allegation in the first and second sentences of

Paragraph 111. Montana lacks knowledge or information sufficient to form a belief

about the truth of the remainder of the allegations in Paragraph 111.

      112. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 112.

      113. Montana denies the allegations of Paragraph 113.

      114. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in the first sentence of Paragraph 114. Montana

denies the remainder of Paragraph 114.

      115. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in the first sentence of Paragraph 115. The

remainder of the allegations in Paragraph 115 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

       116. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 116.

       11 7. The allegations in Paragraph 11 7 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.




                              PROPOSED ANSWER OF INTERVENOR-APPLICA:-.T STATE OF MONTANA
                                                                                   PAGE7
     Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 8 of 17



   118-119. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 118-119.

      120. The allegations in the second sentence of Paragraph 120 purport to

characterize documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response is required.

Montana lacks knowledge or information sufficient to form a belief about the truth

of the remainder of allegations in Paragraph 120.

   121-125. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 121-125.

       126. The allegations in Paragraph 126 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

       127. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 127.

       128. The allegations in Paragraph 128 constitute conclusions oflaw, to

which no response is required.

   129-130. The allegations in Paragraphs 129-130 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.




                               PROPOSED A>;SWER OF INTERVE>;OR-APPLICANT STATE OF MONTANA
                                                                                    PAGES
      Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 9 of 17



    131-133. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 131-133.

    134-136. The allegations in Paragraphs 134-136 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

                The State Department's Approval of Keystone XL

    13 7-149. The allegations in Paragraphs 13 7-149 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

    150-151. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 150-151.

                      The Corps' Approval of Keystone XL

   152-153. The allegations in Paragraphs 152-153 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

       154. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 154.

   155-161. The allegations in Paragraphs 155-161 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.


                              PROPOSED ANSWER OF INTERVENOR-APPLICANT STATE OF ~IONTANA
                                                                                  PAGF.9
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 10 of 17



                                      Montana

   162-165. The allegations in Paragraphs 162-165 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

       167. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 167.

                                    South Dakota

   168-1 71. The allegations in Paragraphs 168-1 71 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

       172. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 172.

                                      Nebraska

   173-179. The allegations in Paragraphs 173-179 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

      180. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 180.




                              PROPOSED ANSWER Of INTERVENOR-APPLICANT STATE OF MONTANA
                                                                                 PAGE 10
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 11 of 17



   The Corps' Failure to Undertake Project-Specific ESA Consultation for
                               Keystone XL

      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

   181-188. The allegations in Paragraphs 181-188 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

            The Corps' Recent Suspension of the KXL Verifications

      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

   189-190. The allegations in Paragraphs 189-190 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

                            FIRST CLAIM FOR RELIEF

The Corps' reissuance of NWP 12 violated the National Environmental Policy
Act, 42 U.S.C. §§ 4321 et seq., applicable regulations, and the Administrative
                     Procedure Act, 5 U.S.C. §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

      191. Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.



                              PROPOSED ANSWER OF JNTERVENOR-APPLICAl"ff STATE OF MONTANA
                                                                                  PAGE II
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 12 of 17



       192. The allegations in Paragraph 192 constitute conclusions of law, to

which no response is required.

       193. The allegations of Paragraph 193 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

   194-1 97. The allegations in Paragraphs 194-197 constitute conclusions of law,

to which no response is required.

                         SECOND CLAIM FOR RELIEF

 The Corps' reissuance of NWP 12 violated the Clean Water Act, 33 U.S.C. §
  1344(e), applicable regulations, and the Administrative Procedure Act, 5
                              u.s.c. §§ 701-706
      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

       198. Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

      199. The allegations in Paragraph 199 constitute conclusions of law, to

which no response is required.

   200-204. The allegations of Paragraphs 200-204 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.




                              PROPOSED ANSWER OF INT!<;HVENOR-APPLICANT STATE OF MONT Ar-A
                                                                                  PAGE 12
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 13 of 17



      205. The allegations in Paragraph 205 constitute conclusions of law, to

which no response is required.

                         THIRD CLAIM FOR RELIEF

    The Corps' issuance ofNWP 12 verifications and other approvals for
  Keystone XL violated the Clean Water Act, 33 U.S.C. § 1344(e), applicable
  regulations, the terms and conditions of NWP 12, and the Administrative
                      Procedure Act, 5 U.S.C. §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

      206. Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

   207-209. The allegations of Paragraphs 207-209 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

   210-214. The allegations in Paragraphs 210-214 constitute conclusions oflaw,

to which no response is required.

      215. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 215.

   216-217. The allegations in Paragraphs 216-217 constitute conclusions of law,

to which no response is required.




                              PROPOSED ANSWER OF INTERVEI\OR-APPLICANT STATE OF MONTANA
                                                                                  PAGE 13
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 14 of 17



                        FOURTH CLAIM FOR RELIEF

  The Corps' reissuance of NWP 12 violated the Endangered Species Act, 16
   U.S.C. §§ 1531-1544, and applicable regulations, and the Administrative
                     Procedure Act, 5 U.S.C. §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

      218. Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

   219-227. The allegations in Paragraphs 219-227 constitute conclusions of law,

to which no response is required.

                         FIFTH CLAIM FOR RELIEF

    The Corps' issuance of NWP 12 verifications and other approvals for
 Keystone XL violated the Endangered Species Act, 16 U.S.C. §§ 1531-1544,
and applicable regulations, and the Administrative Procedure Act, 5 U.S.C. §§
                                   701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs' legal

conclusions to which no response is required.

      228. Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

   229-236. The allegations in Paragraphs 229-236 constitute conclusions oflaw,

to which no response is required.




                             PROPOSED A:'<SWER OF INTERVENOR-APPLICA"IT STATE OF MONTANA
                                                                                   PAGE 14
     Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 15 of 17



                             PRAYER FOR RELIEF

      The remainder of Amended Complaint constitutes Plaintiffs' request for

relief, to which no response is required. To the extent a response may be deemed

required, Montana denies that Plaintiffs are entitled to the relief sought or to any

other form of relief.

                               GENERAL DENIAL

      Montana denies every allegation in the Complaint not expressly admitted

above, including any for which Montana deems no response to be required (should

the Court determine otherwise).

                           AFFIRMATIVE DEFENSES

       1.    Montana incorporates by reference the defenses asserted by the

Federal Defendants.

       2.    Montana reserves the right to identify additional defenses.

       Dated this 7th day of October, 2019.

                                  TIMOTHY C. FOX
                                  Montana Attorney General
                                  215 North Sanders
                                  P.O. Box 201401
                                  Helena, MT 59620-1401

                                  By:    ;]A~
                                        ROB CAMERON
                                        Deputy Attorney General

                                  Counsel for Proposed Defendant-Intervenor


                               PROPOSED ANSWER OF INTERVENOR-APPLICANT STATE OF MOl>TANA
                                                                                  PAGE 15
     Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 16 of 17



                           CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing to be

mailed, first class postage paid, to:

 Amy R. Atwood                                       Timothy M. Bechtold
 Center for Biological Diversity - Portland          Bechtold Law Firm
 PO Box 11374                                        PO Box 7051
 Portland, OR 97211-0374                             Missoula, MT 59807-7051
 atwood@biologicaldiversity.org                      tim@bechtoldlaw.net


 Benjamin James Grillot                              Douglas P. Hayes
 Kristofor R. Swanson                                Eric E. Huber
 U.S. Department of Justice                          Sierra Club
 PO Box 7611                                         1650 3 8th Street
 Washington, DC 20044-7611                           Suite 102W
 benjamin.grillot@usdoj.gov                          Boulder, CO 80301
 kristofor.swanson@usdoj.gov                         doug.hayes@sierraclub.org
                                                     eric.huber@sierraclub.org

 Jeffrey M. Roth                                     Jeffery J. Oven
 Crowley Fleck PLLP-Missoula                         Mark L. Stermitz
 305 South 4th Street                                Crowley Fleck PLLP-Billings
 Suite 100                                           490 North 31st Street, Suite 500
 PO Box 7099                                         PO Box 2529
 Missoula, MT 59807                                  Billings, MT 59103-2529
 jroth@crowleyfleck.com                              joven@crowleyfleck.com
                                                     mstermitz@crowleyfleck.com


 Jaclyn H. Prange                                     Jared Michael Margolis
 Cecilia D. Segal                                     Center for Biological Diversity
 Natural Resources Defense Council                    2852 Willamette St. #171
 San Francisco                                        Eugene, OR 97405
  I I 1 Sutter Street, Floor 21                       j margolis@biologicaldi versity .org
 San Francisco, CA 94104
 jprange@nrdc.org
 csegal@nrdc.org

                                PROPOSED ANSWER OF INTERVF::',!OR-APPLICANT STATE OF MONTANA
                                                                                       PAGE 16
    Case 4:19-cv-00044-BMM Document 42-1 Filed 10/07/19 Page 17 of 17




Peter R. Steenland
Peter Christopher Whitfield
Sidley Austin LLP - Washington DC
1501 K Street, N.W.
Washington, DC 20005
psteenland@sidley.com
pwhitfield@sidley.com


Dated: October 7, 2019
                                          ROB CAMERON
                                          Deputy Attorney General




                          PROPOSED ANSWER OF INTERVENOR-APPLICANT STATE OF MONTANA
                                                                             PAGE 17
